DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 16/953,132 filed 11/19/20.  
Claim(s) 1-20 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 62,972,590, filed 2/18/20, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 62,972,590 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites certify the candidate ML model by comparing the matching predictive outcome value with an actual outcome value of the test data set with the threshold error value.
The limitation of generate a predictive outcome value for a test data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by executing a candidate ML model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by executing a candidate ML model” language, “determining” in the context of this claim encompasses the user manually generate a predictive outcome value for a test data.  Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer by executing a candidate ML model” language, “generating” in the context of this claim encompasses the user thinking that generate a predictive outcome value for a test data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using by executing a candidate ML model to perform both the generating and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as certify the candidate ML model by comparing the matching predictive outcome value with an actual outcome value of the test data set with the threshold error value) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a by executing a candidate ML model to perform both the generating and determining steps amounts to no more than mere instructions to apply the exception 

Claim(s) 1-11 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.
	The "system” claim(s) 1 is/are not to a process, machine, manufacture or composition of matter.  The claimed element’s “Machine Learning Model” is non-structure limitations, since the Specification is silent regarding the meaning of these terms.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their original usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), a machine must comprise (at least one) structure element/limitation that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP §2106 II.(A)).  Therefore, the claimed subject matter as a whole fails to fall within the definition of a machine/manufacturer patentable eligible category subject matter.
As such, the claim(s) 1 is/are not limited to statutory subject matter and is therefore nonstatutory.  See MPEP 2106 section V.DETERMINE WHETHER THE CLAIMED INVENTION COMPLIES WITH 35 U.S.C. §101 under subsection 1.  Nonstatutory subject matter.
Other dependent claims 2-11, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Objections
Claim(s) 1-20 is/are unclear to the examiner; what does it mean by stating “certify the candidate ML model by comparing the measure of quality of the candidate ML model against a threshold error value for use in real time incremental training by the one or more edge devices in the peer to peer network”?  The Examiner is not entirely sure what does it mean by stating “incremental training”?  What is a condition for “certify the candidate ML model”?  when the quality of the candidate ML model is exceeding the threshold error value?  What is the claimed invention?  Just to certify the candidate ML model?  The claim limitation only generate, measure and comparing one time?  How many times does it needed to comparing to certify the candidate ML model?  Please clarify

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ura, U.S. Pub/Patent No. 2019/0122078 A1.  
As to claim 1, Ura teaches a certifying node for certifying an incrementally trained machine learning (ML) model, wherein the certifying node is configured to be 
generate a predictive outcome value for a test data set by executing a candidate ML model against the test data set available to the certifying node, wherein the candidate ML model is received from a first edge device after the first edge device is registered with the certifying node (Ura, page 4, paragraph 56; page 5, paragraph 64; i.e., [0056] The machine learning apparatus 100 samples, from the dataset, records other than the training dataset as a testing dataset and calculates the prediction performance using the testing dataset. The size of the testing dataset is, for example, about half the size of the training dataset.  The machine learning apparatus 100 feeds explanatory variable values included in the testing dataset into the model, and then compares target variable values output from the model (predicted values) against target variable values included in the testing dataset (actual, or observed, values); [0064] The model building and evaluation also include extracting other records of the intermediate data of the second stage as a testing dataset, predicting values of the target variable by feeding values of the explanatory variables included in the extracted testing dataset into the model, and measuring prediction performance of the model by comparing the predicted values with actual values); 
determine a measure of quality of the candidate ML model by matching the predictive outcome value of the candidate ML model with an actual outcome value of the test data set (Ura, page 5, paragraph 64; page 9, paragraph 118; i.e., [0064] The model building and evaluation also include extracting other records of the intermediate data of the second stage as a testing dataset, predicting values of the target variable by feeding values of the explanatory variables included in the extracted testing dataset into the model, and measuring prediction performance of the model by comparing the predicted values with actual values; [0118] The search history storing unit 122 stores therein a search history representing the development of a hyper parameter search in progress, run on a dataset stored in the data storing unit 121. The search history associates, for each pair of a tested hyper parameter value and sample size, measured prediction performance (actual or observed prediction performance) and a measured runtime (an actual or observed runtime) with each other); and 
certify the candidate ML model by comparing the measure of quality of the candidate ML model against a threshold error value for use in real time incremental training by the one or more edge devices in the peer to peer network (Ura, page 7, paragraph 94; page 8, paragraph 104; i.e., [0094] On the other hand, when the total amount of consumed resources is equal to or less than the threshold. [0104] Note that, in the case where there is a plurality of sample sizes smaller than the target sample size, the second embodiment designates all of the smaller sample sizes as comparative sample sizes. As for all of the comparative sample sizes, if the total amount of consumed resources associated with each of the comparative sample sizes exceeds the threshold, the testing with the target sample size is allowed. On the other hand, if the total amount of consumed resources of at least one of the comparative sample sizes is equal to or less than the threshold, the testing with the target sample size is rejected).
As to claim 2, Ura teaches the certifying node as recited in claim 1, wherein the candidate ML model is an incrementally trained ML model (Ura, figure 10).
As to claim 4, Ura teaches the certifying node as recited in claim 1, wherein the certifying node is further configured to verify that each data updated to the candidate ML model is layered on top of a last certified ML model based on an encrypted data that specifies a base model version from which the candidate ML model is derived, to avoid overwriting of the last certified ML model by the first edge device (Ura, page 7, paragraph 93; i.e., [0093] Yet another example of the resources is the number of iterations in the case where a machine learning algorithm used includes repetitive processing and a model with higher prediction performance is built by increasing the repetition (i.e., the number of iterations). Assume in the following the case of using the sample size as the resources).
As to claim 5, Ura teaches the certifying node as recited in claim 4, wherein the first edge device incrementally trains the last certified ML model using an event data upon occurrence of an event at the first edge device to generate the candidate ML model (Ura, page 10, paragraph 128; page 11, paragraph 133; i.e., [0128] In response to an inquiry from the existing hyper parameter value selecting unit 126, the improvement rate estimating unit 127 calculates the improvement rate of prediction performance for each existing hyper parameter value; [0133] The new hyper parameter value selecting unit 128 receives an inquiry from the control unit 124 about a hyper parameter value).
As to claim 9, Ura teaches the certifying node as recited in claim 1, wherein the certifying node determines the measure of quality of the candidate ML model by (i) (Ura, page 9, paragraph 118; i.e., [0118] The search history storing unit 122 stores therein a search history representing the development of a hyper parameter search in progress, run on a dataset stored in the data storing unit 121. The search history associates, for each pair of a tested hyper parameter value and sample size, measured prediction performance (actual or observed prediction performance) and a measured runtime (an actual or observed runtime) with each other), (ii) squaring a difference between the predictive outcome value and the actual outcome value, (iii) averaging squared values (Ura, page 5, paragraph 64; i.e., [0064] The model building and evaluation also include extracting other records of the intermediate data of the second stage as a testing dataset, predicting values of the target variable by feeding values of the explanatory variables included in the extracted testing dataset into the model, and measuring prediction performance of the model by comparing the predicted values with actual values), and (iv) computing a square root of averaged squared values as Root Mean Square Error (RMSE) for enabling the certification of the candidate ML model (Ura, page 2, paragraph 34; i.e., [0034]  There are a variety of prediction performance measures and some commonly used ones are accuracy, precision, F-measure, mean squared error (MSE), and root mean squared error (RMSE), for example. In machine learning, it is preferable to build a model with high prediction performance. The prediction performance of the model built depends on a dataset (data population) used as a training dataset. In addition, the model's prediction performance also depends on a hyper parameter value, which is a setting used to control the behavior of machine learning).
As to claim 10, Ura teaches the certifying node as recited in claim 9, wherein the certifying node certifies the candidate ML model if the RMSE is below the threshold error value and monotonically decreasing or remains constant (Ura, page 4, paragraph 57; i.e., [0057] There are a variety of prediction performance measures
 and some commonly used ones are accuracy, precision, F-measure, MSE, and RMSE, for example. Suppose that the effect is represented by a binary value of YES or NO.).
As to claim 11, Ura teaches the certifying node as recited in claim 1, wherein the certifying node is further configured to maintain a record of a number of data points that is used by each of the one or more edge devices for incrementally training the candidate ML model to prevent undue contribution by each of the one or more edge devices for incremental training of the candidate ML model (Ura, page 4, paragraph 54; i.e., [0054] In machine learning according to the second embodiment, a dataset including a plurality of data units (also sometimes referred to as "records" or "instances") representing known outcomes ( called "labels") is prepared in advance. The machine learning apparatus 100 or a different information processor may collect records via the network 114 from various devices such as sensor devices).

Claim(s) 12 & 20 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations 
Claim(s) 13-14, 17-19 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 4-5, 9-11.  Therefore, claim(s) 13-14, 17-19 is/are also rejected for similar reasons set forth in claim(s) 4-5, 9-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ura, U.S. Pub/Patent No. 2019/0122078 A1 in view of Moustafa, U.S. Patent/Pub. No. 2020/0314614 A1.
As to claim 3, Ura teaches the certifying node as recited in claim 1.  But Ura failed to teach the claim limitation wherein the certifying node is further configured to receive a registration request from the first edge device to register the first edge device 
However, Moustafa teaches the limitation wherein the certifying node is further configured to receive a registration request from the first edge device to register the first edge device to the certifying node and thereafter to provide an encrypted key to the first edge device to authenticate subsequent requests from the first edge device (Moustafa, page 3, paragraph 35; i.e., [0035] authentication and authorization to services access. In operation, a vehicle 520 may identify itself on its home carrier subscription during a service request, confirm authentication of the vehicle 520 and separately send to the vehicle 520 a one-time decryption key (OTDK) (e.g., one-time numeric password) for the used service, and may send a one-time encryption key (OTEK) to the service provider serving node, such as to the edge node).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura to substitute obtaining authentication request from Moustafa for consumed resources from Ura to improved solution for transmission of large amounts of data (Moustafa, page 1, paragraph 2).
As to claim 6, Ura teaches the certifying node as recited in claim 5.  But Ura failed to teach the claim limitation wherein the first edge device generates a base version of a ML model for incremental training if there is no last certified ML model.
However, Moustafa teaches the limitation wherein the first edge device generates a base version of a ML model for incremental training if there is no last certified ML model (Moustafa, page 16, paragraph 157; i.e., [0157] In Example 39, the subject matter of any one or more of Examples 36-38 optionally include wherein the generation of the vehicle wireless communication quality of service data set includes: training a machine learning model based on the plurality of quality of experience measurements; and generating the vehicle wireless communication quality of service data set based on the trained machine learning model).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura to substitute obtaining authentication request from Moustafa for consumed resources from Ura to improved solution for transmission of large amounts of data (Moustafa, page 1, paragraph 2).
As to claim 8, Ura teaches the certifying node as recited in claim 1.  But Ura failed to teach the claim limitation wherein the certifying node is further configured to transmit a certified ML model to at least one of the first edge device or the other edge devices of the peer to peer network for use in the real time incremental training of the certified ML model or for use in real-time decision making at the one or more edge devices.
However, Moustafa teaches the limitation wherein the certifying node is further configured to transmit a certified ML model to at least one of the first edge device or the other edge devices of the peer to peer network for use in the real time incremental training of the certified ML model or for use in real-time decision making at the one or more edge devices (Moustafa, page 2, paragraph 29-30; i.e., [0030] The MEC 210 or RSUs 214 may be positioned along the road, and may query the services tracker orchestrator 206 about content locations for services across the various CDNs 204. This query may take place through a P2P protocol, such as PPSP. In an aspect, each of the RSUs 214 may get information in real-time from one or more of the MECs 210 or the RSUs 214 on available services through a subscription protocol).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura to substitute obtaining authentication request from Moustafa for consumed resources from Ura to improved solution for transmission of large amounts of data (Moustafa, page 1, paragraph 2).

Claim(s) 16 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 8.  Therefore, claim(s) 16 is/are also rejected for similar reasons set forth in claim(s) 8.


Claim(s) 7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ura, U.S. Pub/Patent No. 2019/0122078 A1 in view of Kobayashi, U.S. Patent/Pub. No. 2019/0197435 A1.
As to claim 7, Ura teaches the certifying node as recited in claim 5.  But Ura failed to teach the claim limitation wherein the candidate ML model comprises one or more parameters and one or more weights associated with the one or more parameters, wherein the candidate ML model is devoid of the event data that is used to generate the candidate ML model.
However, Kobayashi teaches the limitation wherein the candidate ML model comprises one or more parameters and one or more weights associated with the one or more parameters, wherein the candidate ML model is devoid of the event data Kobayashi, figure 2; page 3, paragraph 45; i.e., [0045] Next, the processing unit 12 determines a plurality of weights associated with the plurality of prediction performance curves including the prediction performance curves 14a and 14b, by using the plurality of parameter values inducing the parameter values 81 and 82 and the measured data).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura to substitute prediction performance curve from Kobayashi for the measure prediction performance Ura to improve estimation accuracy by increased the number of samples (Kobayashi, page 1, paragraph 12).

Claim(s) 15 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 7.  Therefore, claim(s) 15 is/are also rejected for similar reasons set forth in claim(s) 7.

Listing of Relevant Arts
Sun, U.S. Patent/Pub. No. US 20210018655 A1 discloses machine learning and test data; RMSE.
Schierz, U.S. Patent/Pub. No. US 20210103580 A1 discloses machine learning for data samples.
Arya, U.S. Patent/Pub. No. US 20210133558 A1 discloses predicting the values and the actual parameter values and the deploy model.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449